RESPONSE TO AMENDMENT
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Amendments to claims 1, 8, 10-12, and 14-16, filed on 09 May 2022, have been entered in the above-identified application.  Claims 2-7, 9, 13, and 17-18 have been cancelled by applicant.  Claims 1, 8, 10-12, and 14-16 are pending.

Domestic Benefit
This application makes reference to or appears to claim subject matter disclosed in provisional application No. 62/684,084, filed 12 June 2018.  However, each of claims 1, 8, 10-12, and 14-16 contains subject matter not described in the priority document.   Specifically, the limitations of a dry-applied adhesive, the width to height ratio of the air channels being from about 17:1 to about 20:1, and the width to width ratio of the flat areas to the air channels being about 6:1 to about 13:1 are not disclosed in the provisional application.  Accordingly, the claimed subject matter of claims 1, 8, 10-12, and 14-16 is not afforded the filing date of the provisional application on 12 June 2018, but rather the filing date of the non-provisional application on 18 June 2019. 

WITHDRAWN REJECTIONS
The objections to claims 1, 3-5, 8, and 10-15 made of record on page 3-4, paragraph 8 of the office action mailed 08 December 2021 have been withdrawn due to Applicant’s amendments in the response filed 09 May 2022.
The 35 U.S.C. § 112(b) rejection of claims 8, 10, and 16, made of record on page 4, paragraph 10 of the office action mailed 08 December 2021 has been withdrawn in part due to Applicant’s amendments in the response filed 09 May 2022.  The non-withdrawn rejections are repeated below.
The 35 U.S.C. § 103 rejection of claims 1, 3-5, 8, 10-12, and 14-16 as over Baetzold ‘641 (U.S. Pub. 2016/0244641), made of record on page 5, paragraph 13 of the office action mailed 08 December 2021 have been withdrawn due to Applicant’s amendments in the response filed 09 May 2022.  Claims 1 and 16 as amended recite that the adhesive comprises an orange peel texture, a limitation not present in Baetzold ‘641.

NEW AND REPEATED REJECTIONS
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claim Objections
Claims 8 and 14 are objected to because of the following informalities.  Appropriate correction is required.
Claim 8 should recite “The tint wrap according to claim 1, wherein the respective widths of the flat areas are about [[1mm]] 1 mm in length.” which corrects the reference to the tint wrap of claim 1 and also inserts a space between the measurement value and its units.
Claim 14 should recite “…wherein the tint film has a thickness of about [[3mils]] 3 mils.” which inserts a space between the measurement value and its units.

Claim Rejections - 35 USC § 112

Claim 16 is rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Claim 16 at line 1 recites “The tint film for wrapping an automotive lens…”, but does not refer to a previously recited claim.  Thus the recitation of “The tint film” in line 1 lacks antecedent basis.  It appears that applicant intended to maintain claim 16 as an independent claim, in which case the claim should be amended to recite “A tint film for wrapping an automotive lens…”.  
Claim 16 at line 22 recites “the back liner”, but there is no antecedent basis for a back liner in the claim.  The Examiner suggests positively reciting a back liner in the claim.
Claim Rejections - 35 USC § 103
Claims 1, 8, 10-12, and 14-16 are rejected under 35 U.S.C. 103 as being unpatentable over Baetzold ‘641 (U.S. Pub. 2016/0244641) in view of WO 2007/079919 A1.  
Regarding claims 1 and 16, Baetzold ‘641 describes a textured film including a pressure-sensitive adhesive which can be applied to a substrate and a textured release liner which acts as a mold and the adhesive forms around the textured surface to introduce a network of micro-channels corresponding in size and dimension to the micro-ridges of the liner, see p. 1, [0004].  In Example 1B, Baetzhold ‘641 applies the adhesive to a liner and laminates the adhesive to a plasticized white flexible poly(vinylchloride) film, see p. 14, [0130].  This white PVC film reads on a tint film as claimed.  The laminate is a conformable material suitable for use as a car wrap film, see p. 12-13, [0114].  Thus the wrap is suitable for being adhesively mounted to an automotive lens as claimed.
In Example 1B, the liner is then removed from the adhesive and the resulting PSA backed PVC film was applied by hand to a smooth glass panel.  See p. 14, [0131]. This reads on a dry-applied adhesive material as claimed because no solvent is used in the adhesive application process.
Baetzold further describes the textured release liner beginning at p. 2, [0042].  The liner includes a complex topography with substantially interconnected ridges which act as a mold for the pressure-sensitive adhesive, see p. 3, [0045].  The liner ridges thus form corresponding grooves in the adhesive layer. The grooves may be in regular or irregular patterns, see p. 3, [0048], and may be interconnected, see p. 3, [0049].  Various example configurations are shown in FIGS. 5A-5K, including repeating linear patterns, honeycomb patterns, serpentine pattern, a trunk and spoke pattern, and a network of cells having an ostensibly chaotic variation.  FIG. 12 (copied below) shows a sample cross-section of a roller which is used to apply the texture to the liner and thus the adhesive layer.  Note that the grooves have inwardly inclined walls from the (top) opening to the (bottom) surface as shown in FIG. 12.  The 110° angle measured from the wall to the opening as shown in FIG. 12 is equivalent to a 70° inwardly inclined angle measured from the opening to the surface.  This is within the claimed 45 to 90 ° range.

    PNG
    media_image1.png
    286
    838
    media_image1.png
    Greyscale

	The dimensions shown in FIG. 12 are exemplary, but Baetzold describes a broader range of dimensions than those depicted.  In the example shown in FIG. 12 and described at p. 13, [0125], the width to height ratio of an air channel is 100 microns to 25 microns, for a ratio of 4:1.  This is outside of the claimed range.  However, Baetzold teaches that the depth of grooves in the roller, which corresponds to the height of ridges in the liner and thus the depth of grooves in the pressure-sensitive adhesive, may range from 0.1 to 200 microns, preferably from 10-100 microns or 20-60 microns, see p. 3, [0050].  The width of the grooves can vary as needed, see p. 3-4, [0050], and the pattern of grooves may take any suitable pitch, see p. 3, [0049].
This allows for a width to height ratio of the air channels to be within a range that overlaps the claimed range.  For example, using a groove depth of 5 microns and the same 100 micron groove width results in a width to height ratio of 100 to 5 microns, or 20:1.  This is within the claimed range.  As set forth in MPEP § 2144.05, in the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art", a prima facie case of obviousness exists.  See In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).
The width of the flat area and the width of the air channels can vary as described at p. 3-4, [0049-0050].  However, using the example shown in FIG. 12, the ratio of the width of the flat area to the width of the air channels is 670 microns to 100 microns, or 6.7:1.  This is within the claimed range.
Baetzold teaches that this configuration facilitates air egress during application of the films, see p. 3, [0045].  In the example 1B described at p. 14, [0131], upon installation of the film to a glass substrate, entrapped air was able to escape and thus no remaining entrapped air was visible as bulges by unaided eye inspection.  This reads on the air channels collapsing over a time frame providing for the top wall of the air channels to sealingly engage with a substrate devoid of any air bubbles therebetween as claimed.
Baetzold teaches that the “sidewalls” of the grooves may be any shape desired including a constant radius of curvature to a polygonal shape.  This allows for generally flat top walls with curved groove walls which present a generally rounded dome shaped configuration as claimed.  See p. 3-4, [0050].
The configuration including the liner reads on Claim 1, and the configuration with the liner removed reads on Claim 16.
Although Baetzold describes a variety of air egress groove configurations at p. 3-4, [0049-0050] and FIGS. 5A-5K, the reference does not disclose that the corresponding pattern in the adhesive comprises an orange peel like texture.
WO ‘919 describes a patterned, detachable cover for adhesive layers of adhesive products, see abstract on original document.  One pattern disclosed is an irregular structure in the form of an orange peel structure formed by embossing processes or other surface treatment processes, see paragraph [0010].  Release liners with orange peel structure surfaces are also commercially available, see paragraph [0005].  The invention of WO ‘919 allows for improved air dissipation during the adhesive process, see paragraph [0007].
Baetzold ‘641 and WO ‘919 are analogous because they are similar in structure and function, as each describes adhesive backed articles including structured release liners with irregular patterns which facilitate air egress to improve adhesion during the adhesion process.  This orange peel texture is combined with a further three-dimensional pattern superimposed on the first pattern which comprises a multiplicity of raised structures, see paragraph [0011].
It would have been obvious to one of ordinary skill in the art at the time of the invention to employ an orange peel textured release liner as taught in WO ‘919 resulting in an orange peel texture on the adhesive structure of Baetzold in order to arrive at the claimed invention.  One of ordinary skill in the art would have been motivated to use an orange peel texture release liner to improve air egress during the adhesive process.  Furthermore, there is a reasonable expectation of success as WO ’919 teaches that the orange peel texture can be combined with a further three-dimensional pattern comprising a plurality of raised structures.  Additionally, such release liners are commercially available.
Regarding claim 8, in FIG. 12, Baetzold shows a width of the flat area to be 670 microns which is less than 1 mm in length.  However, Baetzold also teaches that the pitch of the grooves can be selected for a suitable configuration, see p. 3, [0049].  This allows for a flat area width to be chosen to be 1 mm as claimed.
Regarding claim 10, in FIG. 12, Baetzold shows a width of the flat area to be 670 microns and the width of the grooves to be 100 microns, for a ratio of widths to be 6.7:1.  However, Baetzold also teaches that the width of the grooves can vary as needed and the pitch of the grooves can be selected for a suitable configuration, see p. 3-4, [0049-0050].  This allows for configurations in which the width to width ratio of the flat areas to the air channels is about 10:1. For example, the flat area width can be adjusted to 1 mm while the air channel width remains 100 microns, resulting in a width ratio of 10:1.
Regarding claims 11 and 12, Baetzold demonstrates several configurations of air channels in FIGS. 5A-5K.  Figures 5E, 5F, and 5K are repeated below for clarity.

    PNG
    media_image2.png
    263
    832
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    247
    381
    media_image3.png
    Greyscale

In FIGS. 5E and 5K, the intersections between a pair of laterally opposed peripheral edges are non-colinearly disposed along a continuous pathway as claimed in Claim 11, and in a zig-zag configuration as in Claim 12.
Regarding claim 14, Baetzold teaches that the adhesive layer after application has a thickness between about 1 to 10 microns (about 0.04 to 0.4 mils) on top of a substrate, see p. 7, [0078].  In Example 1A at p. 13, [0116], a 0.005 inch (5 mil) thick polyester film is used as a base layer.  In Example 1B at p. 14, [0130], a 0.002 inch (2 mil) thick polyester film is used as a base layer.  Adding the adhesive thickness to the base layer thickness results in the overall tint film thickness.  It is clear that a 0.003 inch (3 mil) thick tint film would be suitable based on the disclosure of Baetzold, for example by combining a 5 micron (about 0.2 mil) thick adhesive with a 2.8 mil thick PVC film base layer to arrive at a 3 mil thick tint film.
Regarding claim 15, Baetzold teaches that the adhesive may be an acrylic pressure-sensitive adhesive, see p. 12, [0110].  This reads on the adhesive comprising acrylate as claimed.

RESPONSE TO APPLICANT’S ARGUMENTS
Applicant’s arguments in the response filed 09 May 2022 regarding the 35 U.S.C. § 103 rejection of record over Baetzold (U.S. Pub. 2016/0244641) have been carefully considered but are deemed unpersuasive.
Applicant disagrees that the example in Baetzold teaches air channels collapsing over a time frame providing for the top wall of the air channels to sealingly engage with a substrate devoid of any air bubbles therebetween, see p. 7 of the remarks.  Applicant argues on p. 8 that the prior art makes no mention of a slow or gradual collapse over time to allow for repositioning nor does it confirm lack of air pockets with magnified photos.
The Examiner is not persuaded.  The claims do not specify a particular time frame for the top wall of the air channels to sealingly engage with a substrate devoid of any air bubbles therebetween.  The claims to not specify a requirement for the tint film to be repositionable.  In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., the tint film being repositionable, or the channels not having air pockets detected with magnified photos) are not recited in the rejected claims.  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
Although Baetzold does not specify an orange peel texture as required in newly amended claims 1 and 16, this feature is taught in WO 2007/079919 A1 as described in the rejection above.
Accordingly, Baetzold is still relied upon for a 35 U.S.C. § 103 rejection.

Conclusion
All claims are rejected.

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SCOTT R WALSHON whose telephone number is (571)270-5592.  The examiner can normally be reached on Monday to Friday from 9am - 6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, D Lawrence Tarazano can be reached on (571) 272-1515.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

	/Scott R. Walshon/           Primary Examiner, Art Unit 1759